 Case 2:20-cr-20405-DML-EAS ECF No. 36, PageID.83 Filed 01/07/21 Page 1 of 2




                           United States District Court
                                     for the
                           Eastern District of Michigan

U.S.A. vs. Brandon Green                                              Docket No. 20-20405


       Petition for Action on Conditions of Pretrial Release

        COMES NOW Marie Serna, PRETRIAL SERVICES OFFICER presenting an official
report upon the conduct of defendant Brandon Breen, who was placed under pretrial release
supervision by Honorable David R. Grand sitting in the court at Detroit, on August 31, 2020,
under the following conditions:
   1. Report to Pretrial Services as directed
   2. Travel restricted to Eastern District of Michigan without permission of Pretrial Services
      or the Court
   3. Not possess a firearm, destructive device, or other dangerous weapons
   4. Not use or unlawfully possess a narcotic drug or other controlled substances defined in 21
      U.S.C. § 802, unless prescribed by a licensed medical practitioner
   5. Drug testing as directed by Pretrial Services
   6. Drug treatment as directed by Pretrial Services
   7. Participate in Location Monitoring with Home Incarceration as directed by Pretrial
      Services
   8. Submit to location monitoring as directed by Pretrial Services, pay the cost based upon
      your ability to pay, active GPS monitoring
   9. Zero tolerance for any violations while on bond

On October 14, 2020, the defendant appeared in court before Your Honor for the purpose of a
Bond Violation Hearing. The defendant's bond was continued with all previous conditions in
effect and the added condition of the defendant may meet with his attorney with advance
permission of Pretrial Services. Your Honor noted any further violations would be revocation of
bond.
Respectfully presenting petition for action of court and for cause as follows:
On January 7, 2021, at 6:44 p.m., the defendant cut his tether off and fled the scene of his
apartment. Per contact with the Southfield Police Department, 911 was called by the defendant's
mother and third-party custodian, Desiree Green, after the defendant stabbed her, cut the tether,
and fled the home. Ms. Green has been transported to the hospital. The defendant's current
whereabouts are unknown.

Due to the expedited request of the warrant, a police report is not available at this time.
 Case 2:20-cr-20405-DML-EAS ECF No. 36, PageID.84 Filed 01/07/21 Page 2 of 2




Contact has been initiated with Assistant United States Attorney, Hank Moon and defense
counsel, Sanford Shulman, to advise that Pretrial Services would be requesting a warrant and
bond cancellation for the defendant.



PRAYING THAT THE COURT WILL ORDER THE CANCELLATION OF BOND,
AND A WARRANT BE ISSUED FOR THE DEFENDANT’S ARREST.




                                                 I declare under penalty of perjury that the
             ORDER OF COURT                      foregoing is true and correct.

                               7th
 Considered and ordered this __________    day   Executed on January 7, 2021
 of ____________,
     January           21 and ordered filed
                    20____
 and made a part of the records in the above
 case.
                                                 /s/ Marie Serna  Marie Serna
  s/ David M. Lawson
 ___________________________________             ___________________________________
 Honorable David M. Lawson                                       Marie Serna
                                                 United States Pretrial Services Officer
 United States District Judge
                                                 Place: Detroit, Michigan

                                                             Date: January 7, 2021
